Citation Nr: 0305585	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  01-01 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
spinal fusion due to spondylolisthesis with degenerative disc 
disease at L2-3, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to May 
1957.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's residuals of a spinal fusion due to 
spondylolisthesis with degenerative disc disease at L2-3 are 
manifested by subjective complaints of low back pain with 
occasional radiation down the left lower extremity, and 
objective evidence of tenderness on palpation, no significant 
neurological findings, and no more than moderate limitation 
of motion of the lumbar spine. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of a spinal fusion due to spondylolisthesis with 
degenerative disc disease at L2-3 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5292 and 5293 (2002); Diagnostic Code 5293, 
as amended by 67 Fed. Reg. 54345-54349 (August 22, 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 40 percent 
for his service-connected residuals of a spinal fusion due to 
spondylolisthesis with degenerative disc disease at L2-3 (low 
back disability).  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations and an analysis of the issue on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R.      § 
3.159 (2002). 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  VA 
examined the veteran's low back disability in February 1999 
and January 2000, which included range of motion testing, 
radiological examination and neurological testing.  No 
objective evidence indicates that there has been a material 
change in the severity of his low back disability since he 
was last examined.  The Board thus concludes there is 
sufficient evidence to fairly evaluate this disability.  See 
also VAOPGCPREC 11-95 (the duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted).  In addition, there does not appear to be any 
outstanding medical records that are relevant to this appeal.  
The RO obtained numerous VA outpatient treatment records, 
some of which pertain to the veteran's low back disability.  
Private medical records were also obtained from Kaiser 
Permanente and Baptist Medical Center, none of which are 
relevant to this appeal.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The Board further observes that the discussions in the rating 
decisions of June 2000 and August 2000, the statement of the 
case issued in January 2001, as well as various letters by 
the RO, have informed the veteran of the information and 
evidence necessary to substantiate his claim.  The RO also 
notified the veteran of the evidence, if any, he was expected 
to obtain and which evidence, if any, VA would obtain.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  In 
an undated letter, the RO notified the veteran of the VCAA 
and specified the evidence the veteran needed to submit.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The RO also informed the veteran that he could 
contact that office by telephone if he had any questions or 
needed assistance with his claim.  

In a January 2003 letter, the Board notified the veteran and 
his representative that, effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluating intervertebral disc syndrome under Diagnostic Code 
(DC) 5293.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  
The veteran and his representative were given an opportunity 
to respond and advised that if they did not respond in 60 
days the Board would decide the case on the basis of the 
information and evidence of record.  The veteran replied that 
he had no further evidence or argument to present.

The Board thus concludes that the veteran has been notified 
of the evidence and information necessary to substantiate his 
claim and has been notified of VA's efforts to assist him.  
See Quartuccio, supra.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  
Therefore, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Disposition of the veteran's claim at the 
present time is appropriate.

II.  Discussion

In a November 1978 decision, the Board granted service 
connection for spondylolisthesis at L5-S1.  In January 1979, 
the RO effectuated that decision and assigned a 20 percent 
disability evaluation.  In a September 1991 rating decision, 
the RO granted an increased evaluation to 40 percent for the 
veteran's low back disability.  The veteran now claims that 
this disability warrants an evaluation in excess of 40 
percent.  The Board has reviewed all the evidence of record 
for a history of the veteran's service-connected disorder, 
with an emphasis on the more recent records since those are 
most relevant to the current status of his disability.  The 
evidence in this case is voluminous.  The Board will not 
discuss the historical evidence in detail, but will discuss 
the recent evidence below.  For the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim. 




Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's low back disability is currently evaluated as 
40 percent disabling under DC 5292.  A 40 percent evaluation 
is the maximum evaluation assignable under DC 5292 for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292.  The medical evidence clearly shows that he has, 
overall, severe limitation of motion of the lumbar spine.  

As part of the review of the applicable schedular criteria, 
VA is required to consider whether an increased rating could 
be assigned on the basis of functional loss due to pain 
and/or weakness, to the extent that any such symptoms are 
supported by adequate pathology.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  
Functional loss may be due to "pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant" and that a joint "which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  To 
determine the factors causing disability of the joints, 
inquiry


must be directed toward, inter alia, "[p]ain on movement."  
38 C.F.R. § 4.45(f).  Thus, pain on use is as important in 
rating a back disability as is limitation of motion, because 
"functional loss caused by either factor should be 
compensated at the same rate.  Hence, under the regulations, 
any functional loss due to pain is to be rated at the same 
level as the functional loss where flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

At his February 1999 VA examination, the veteran reported 
intermittent pain in his lower back, which was often 
aggravated by bending, lifting and twisting.  He said that 
pain was present with prolonged walking and precluded him 
from sitting for more than 20 minutes.  Objectively, however, 
the veteran moved in a "fairly animated fashion" without 
apparent pain.  Also, no spasm or tenderness were present.  
The veteran has reported pain with range of motion testing.  
At the 2000 VA examination, tenderness was present with 
palpation at the left lumbosacral area, but no postural 
abnormalities were observed and musculature of the back was 
described as well developed.  Motor strength remains normal.  
There is no atrophy of the back or leg musculature, which 
indicates that he continues to use these muscles in a normal 
fashion.  Despite his consistent complaints, no medical 
professional has indicated that his low back condition is of 
such severity as to prevent normal physical activity.  
Regardless, he is rated for a marked level of limitation of 
motion of the lumbar spine, which results in a certain level 
of functional loss.   

Moreover, regulations concerning functional loss are not 
applicable to increase the rating where a disability is rated 
at the maximum level provided by the diagnostic code under 
which it is rated, as is the veteran's situation.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, because functional loss is already being 
compensated, and because the veteran is receiving the maximum 
schedular evaluation, an increased disability rating based on 
functional loss is not available.

Therefore, the Board must determine whether any other 
applicable diagnostic code warrants an evaluation in excess 
of 40 percent for the veteran's low back disability.  
Diagnostic Code 5285 provides higher ratings for residuals of 
vertebra fracture.  That is not the nature of the veteran's 
service-connected disability.  The veteran's lumbar spine is 
not ankylosed.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations 
omitted).  Since the veteran has motion of the lumbar spine, 
albeit limited, he does not have ankylosis.  Without 
ankylosis of the lumbar spine, the criteria for an increased 
disability rating under Diagnostic Codes 5286 or 5289 have 
not been met.  Diagnostic Code 5295 also provides a maximum 
rating of 40 percent for severe lumbosacral strain.

The only other pertinent code provision that provides for a 
disability evaluation in excess of 40 percent is DC 5293, 
which pertains to intervertebral disc syndrome.  Since an MRI 
performed in November 2000 showed evidence of spinal stenosis 
at L2-3 due to a bulging annulus, hypertrophy of ligamentum 
flavum, posterior bony bridging and facet joint disease, the 
Board finds that DC 5293 is potentially applicable to the 
veteran's low back disability.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of a 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

Substantive changes were made to the schedular criteria for 
evaluating intervertebral disc syndrome under DC 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  When a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, the Board 
must evaluate the veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  However, VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-00.

Under the prior version of DC 5293, a 60 percent evaluation 
was warranted for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of diseased disc, with little intermittent 
relief.  See 38 C.F.R. § 4.71a, DC 5293 (2002).

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5293, as amended by 67 Fed. Reg. 54345-
54349 (August 22, 2002).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.  Note (1).  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  Note (2).  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id.  Note (3).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent for the veteran's 
service-connected low back disability, as no significant 
neurological involvement has been identified.  At a February 
1999 VA examination, the veteran reported low back pain, with 
occasional radiation to the left leg and ankle.  However, the 
veteran denied numbness or tingling in either lower 
extremity, as well as bowel and bladder incontinence.  A 
physical examination revealed no neurological findings, as 
heel and toe gait were normal, straight leg raising was 
negative, and deep tendon reflexes were negative.  No spasms 
were present.  The diagnosis was spondylolysis at L5-S1.  The 
examiner commented that the veteran's back condition had not 
significantly changed in the past few years.  

The veteran also denied neurological abnormalities at a VA 
examination performed in January 2000, at which time deep 
tendon reflexes were 2+ in both lower extremities and 
straight leg raising was negative, albeit with tightness 
reported in the hamstrings.  The veteran reported normal 
bowel and bladder functioning until undergoing surgery in 
December 1999 for suprapubic prostatectomy, which a physician 
told him would return to normal.  The diagnosis was 
spondylolysis at the L5-S1 level with fusion at L4 through S1 
with the residual of degenerative disk changes and 
significant spurring.

The Board also reviewed VA outpatient treatment records, as 
well as private medical records from Kaiser Permanente and 
Baptist Medical Center, none of which show significant 
neurological findings due to the veteran's service-connected 
low back disability.  A January 1999 VA outpatient treatment 
report noted that the veteran denied bowel problems but 
reported a prior history of urinary leakage and urgency; 
however, neither symptom was attributed to the veteran's low 
back disability.  When seen by VA in July 1999, sensation in 
both lower extremities was grossly intact, and a neurological 
examination performed in August 1999 showed no gross sensory 
or motor deficits, with equal deep tendon reflexes in all 
extremities.  Although the veteran was seen at Kaiser 
Permanente and Baptist Medical Center, records pertaining to 
the veteran's low back disability are dated several years 
prior to the veteran's claim for increase, and are thus not 
relevant to this appeal.  See Francisco, 7 Vet. App. At 58 
(holding that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern).

Based on these findings, it is thus evident that an 
evaluation higher than 40 percent is not warranted for the 
veteran's low back disability under DC 5293.  There is no 
evidence that the veteran suffers from pronounced 
intervertebral disc syndrome under the former criteria of DC 
5293.  During two VA examinations, the veteran denied 
significant neurological abnormalities, reporting only 
occasional radiating pain down his left lower extremity.  
This is consistent with the clinical findings that revealed 
no neurological abnormalities with respect to straight leg 
raising and deep tendon reflexes.  The veteran has also 
demonstrated normal bowel and bladder functioning until 
undergoing a suprapubic prostatectomy in December 1999, which 
he was told would to return to normal after recovering from 
that procedure.  In addition, no clinical findings show that 
the veteran's low back disability is manifested by 
demonstrable muscle spasm, an absent ankle jerk in either 
lower extremity, or any other neurological findings to 
warrant a 60 percent evaluation under the former criteria of 
DC 5293.  
 
The Board also finds that the revised criteria under DC 5293 
are not more favorable to the veteran's claim for the 
following reasons.  DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).   First, the Board notes that there is no objective 
evidence, nor has the veteran alleged, that his service-
connected low back disability has resulted in incapacitating 
episodes.  In this regard, no evidence indicates that the 
veteran has experienced acute signs and symptoms due to 
intervertebral disc syndrome which has required bed rest and 
treatment prescribed by a physician.  Secondly, the evidence 
does not show that the orthopedic and neurologic 
manifestations of the veteran's low back disability would 
result in a combined rating greater than 40 percent, in as 
much as no significant objective neurological findings have 
been shown.  Accordingly, an evaluation in excess of 40 
percent for the veteran's service-connected low back 
disability is not warranted under the revised criteria of DC 
5293.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
evaluation in excess of 40 percent for his service-connected 
low back disability.  The regulations establish disability 
ratings that are intended to compensate a veteran for average 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A.A. § 1155.  The veteran has 
symptomatology indicative of functional loss and painful 
motion.  Although the Board sympathizes with the veteran's 
difficulties due to his low back disorder, the Board is 
constrained to abide by VA regulations.  The Secretary has 
determined that the maximum disability rating for limitation 
of motion of the lumbar spine is 40 percent, and this 
evaluation encompasses a level of compensation for persistent 
symptoms due to this disorder, any functional loss that would 
result from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  Without 
ankylosis of the lumbar spine or findings indicative of 
severe intervertebral disc syndrome, or residuals of fracture 
of vertebra, he simply is not entitled to a schedular 
disability rating higher than 40 percent.  The veteran does 
not meet these criteria, and there is no reasonable doubt on 
this matter that could be resolved in his favor.  There is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  The Board has considered all potentially 
applicable diagnostic codes, as discussed above.  
Accordingly, the appeal is denied.





	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 40 percent for residuals of a 
spinal fusion due to spondylolisthesis with degenerative disc 
disease at L2-3 is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	   Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

